Citation Nr: 0408273	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  02-07 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of cold injury, peripheral neuropathy of the right 
foot.

2.  Entitlement to an initial compensable evaluation for 
residuals of cold injury, peripheral neuropathy of the left 
foot.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945 and from March 1948 to March 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
residuals of cold injury, peripheral neuropathy of the right 
foot and residuals of cold injury, peripheral neuropathy of 
the left foot and assigned noncompensable evaluations, 
effective November 2, 1998.  Additionally, the RO reopened 
the claim for service connection for bilateral pes planus and 
denied it on the merits.


FINDINGS OF FACT

1.  Residuals of cold injury, peripheral neuropathy of the 
right foot, are manifested by no more than mild incomplete 
paralysis.

2.  Residuals of cold injury, peripheral neuropathy of the 
right foot, are manifested by no more than mild incomplete 
paralysis.

3.  Service connection for pes planus was denied in a June 
1977 Board decision.  

4.  The petition to reopen the claim for service connection 
for pes planus was denied in a June 1999 rating decision.  
The veteran did not appeal that determination.  

5.  The evidence received since the June 1999 RO rating 
decision does not bear directly and substantially upon the 
issue of entitlement to service connection for bilateral pes 
planus, and is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
residuals of cold injury, peripheral neuropathy of the right 
foot, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124, 4.124a, 
Diagnostic Code 8522 (2003).

2.  The criteria for an initial compensable evaluation for 
residuals of cold injury, peripheral neuropathy of the left 
foot, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.321, 4.124, 4.124a, Diagnostic Code 
8522.

3.  The June 1977 Board decision, which denied service 
connection for pes planus, is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2003).

4.  The June 1999 rating decisions, which denied reopening 
the claim for service connection for pes planus, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2003).

5.  The evidence received since the June 1999 RO rating 
decision is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims for (1) entitlement to compensable evaluations for 
residuals of cold injury, peripheral neuropathy of the right 
and left feet and (2) whether new and material evidence had 
been received to reopen the claim for service connection for 
pes planus by means of the March 2001 letter and by means of 
the discussions in the October 2001 rating decision and the 
May 2002 statement of the case.  

As to the claims for increased evaluations, the Board notes 
that the March 2001 letter to the veteran addressed the 
evidence necessary to establish service connection for 
residuals of cold injury.  Once service connection was 
granted in the October 2001 rating decision, the veteran then 
appealed the evaluations assigned.  The Board notes that VA's 
Office of General Counsel has determined if, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue (here, the veteran has 
raised the new issue of entitlement to a higher evaluation 
for the newly granted service-connected disabilities), 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VA OGC Prec. Op. No. 8-2003 (Dec. 22, 
2003).  Thus, VA was not under an obligation to issue another 
VCAA letter in connection with the veteran's claim for higher 
evaluations for residuals of cold injury, peripheral 
neuropathy of the right and left feet.

Regardless, the veteran was informed in both the rating 
decision and the statement of the case of what evidence was 
needed to be shown in order to be granted compensable 
evaluations for his service-connected feet disabilities.  For 
example, in the October 2001 rating decision, the RO stated 
that in order to warrant a compensable evaluation of 
10 percent, the evidence needed to show that he had a 
moderate incomplete paralysis of the right and left feet.  In 
the May 2002 statement of the case, the RO provided the 
veteran with the provisions of the applicable Diagnostic 
Code, which showed that for a 10 percent evaluation to be 
granted, there would need to be moderate incomplete paralysis 
of eversion of the foot.  The RO also provided the veteran 
with VA's definition of "incomplete paralysis."  Thus, the 
veteran was informed that the evidence necessary to 
substantiate his claim for compensable evaluations for his 
feet would be evidence showing that he had moderate 
incomplete paralysis of eversion of the feet.

As to the veteran's petition to reopen the claim for service 
connection for pes planus, in the July 2001 letter, the RO 
informed the veteran that service connection for flat feet 
had been denied previously and that in order to reopen his 
claim, he needed to bring forth new and material evidence not 
previously considered showing that his flat feet were 
incurred in or aggravated by service.  In the October 2001 
rating decision, the RO reopened the veteran's claim and 
determined that service connection was not warranted.  It 
explained that the evidence of record did not show that the 
veteran's feet were made worse during service and that at 
separation, his feet were normal.  It also stated that the 
evidence did not show that the disability was incurred in 
service.  Thus, the veteran was informed that the evidence 
necessary to substantiate his claim was evidence showing that 
the disability was incurred in or aggravated by service.

Based on the above, the Board finds that VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed to substantiate his claims.  

Second, in the same notice, VA must inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In the March 2001 decision, the RO informed the 
veteran that it had to make reasonable efforts to help him 
get evidence necessary to support his claim, such as medical 
records, employment records, or records from other federal 
agencies.  The RO stated that the veteran must provide enough 
information about these records so that VA could request them 
from the person or agency who had them, but noted it was 
still his responsibility to make sure these records were 
received by VA.  The RO additionally stated, "[T]ell us 
about any additional information or evidence that you want us 
to try to get for you." 

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO had obtained the veteran's service 
medical records when the veteran filed a prior compensation 
claim.  Service medical records were received from the 
National Personnel Records Center.  The veteran has not 
alleged any treatment for his bilateral feet, either for 
peripheral neuropathy or pes planus.  In connection with the 
duty to assist, the RO provided the veteran with a VA 
examination as to his claims for service connection for 
residuals of cold injuries to his feet.  

As to the veteran's petition to reopen the claim for service 
connection for pes planus, the Board finds that VA was not 
under an obligation to have the veteran examined, as the 
veteran has not brought forth new and material evidence to 
reopen that claim.  See 38 C.F.R. § 3.159(c)(4)(iii) (stating 
that paragraph (c)(4) applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
has occurred in this case, as the letter was issued in March 
2001 and the rating decision was issued in October 2001.

In the Pelegrini decision, the Court also held, in part, that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the March 2001 letter that was 
provided to the veteran does not contain the "fourth 
element" verbatim, the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Specifically, in the March 
2001 letter, the RO stated, "[T]ell us about any additional 
information or evidence that you want us to try to get for 
you."  Further, in the May 2002 statement of the case, the 
RO provided him with the fourth element by including the 
provisions of 38 C.F.R. § 3.159(b)(1).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  



II.  Decision

A.  Residuals of cold injury, peripheral neuropathy of the 
right and left feet

An April 2001 VA examination report shows that the examiner 
stated that sensation in the lower extremities was intact to 
light touch, temperature, and pinprick.  He stated there was 
a mild proprioception present distally.  He noted the veteran 
was able to ambulate slowly using two canes-one in each 
hand.  He further noted that the veteran was using assistive 
devices because he had osteoarthritis.  The impression was 
mild peripheral neuropathy, which the examiner stated was 
likely to be related to "at least in part to cold injury 
suffered during extensive cold exposure during World War 
II."  He added, "He is mildly impaired from this 
disorder."

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
residuals of cold injury, peripheral neuropathy of the right 
and left feet.  This matter therefore is to be distinguished 
from one in which a claim for an increased rating of a 
disability has been filed after a grant of service 
connection.  The Court has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-127.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations 
of the disability based on the facts shown to exist during 
the separate periods of time.  Id.

Under the rating criteria currently in effect for evaluation 
of residuals of cold injuries, when there are cold injury 
residuals with pain, numbness, cold sensitivity, or 
arthralgia, a 10 percent disability evaluation is warranted.  
38 C.F.R. § 4.104 Diagnostic Code 7122 (2003).  When there 
are cold injury residuals with pain, numbness, cold 
sensitivity, or arthralgia plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts, a 20 percent evaluation is warranted.  Id.  
When there are cold injury residuals with pain, numbness, 
cold sensitivity, or arthralgia plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts, a 30 percent 
evaluation is warranted.  Id.  

Separately evaluate amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy, under other 
diagnostic codes.  Id. at Note (1).  Separately evaluate 
other disabilities that have been diagnosed as the residual 
effects of cold injury, such as Raynaud's phenomenon, muscle 
atrophy, etc., unless they are used to support an evaluation 
under Diagnostic Code 7122.  Id.  When evaluating residuals 
of a cold injury, each part affected is to be rated 
separately.  Id. at Note (2).

The examiner has attributed the residuals of the cold injury 
to the diagnosis of peripheral neuropathy of the feet, and 
the RO has rated the disability based upon those symptoms, 
which is in accordance with 38 C.F.R. § 4.104, Diagnostic 
Code 7122 at Note (1).  Diagnostic Code 8522 addresses the 
superficial peroneal nerve, which relates to eversion of the 
foot.  Under Diagnostic Code 8522, a zero percent evaluation 
may be assigned for mild incomplete paralysis of the 
musculocutaneous nerve.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8522.  A 10 percent evaluation requires moderate 
incomplete paralysis.  Id.  A 20 percent evaluation requires 
severe incomplete paralysis.  Id.  A 30 percent rating 
requires complete paralysis with eversion of the foot 
weakened.  Id.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8515.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of 10 percent evaluations for either the right or the 
left foot.  In the April 2001 VA examination report, the 
examiner determined that the veteran's residuals of a cold 
injury to his feet were limited to peripheral neuropathy of 
the feet.  He did not report any pain or numbness, and 
neither did the veteran.  In the submissions by the veteran, 
he has not asserted symptoms in his feet that fall under the 
10 percent evaluation for residuals of a cold injury to 
either foot.  See 38 C.F.R. § 4.104 Diagnostic Code 7122.  
Evaluating the veteran's feet under Diagnostic Code 8522, no 
more than a noncompensable evaluation is warranted for each 
foot.  In the April 2001 examination report, the examiner 
stated that the veteran had mild peripheral neuropathy in 
both feet.  He reiterated that the veteran was only mildly 
impaired as a result of the peripheral neuropathy.  Such 
findings establish that the veteran warrants no more than a 
noncompensable evaluation under Diagnostic Code 8522, as that 
contemplates mild incomplete paralysis.  

The Board must consider whether the next higher evaluation, 
here, 10 percent, is warranted and finds that the 
preponderance of the evidence is against a finding that the 
veteran has moderate incomplete paralysis.  There is a 
medical opinion that the veteran's peripheral neuropathy in 
his feet is only mildly disabling.  This opinion has not been 
refuted by any competent evidence.  Thus, the Board finds 
that there is no basis to grant a higher evaluation under 
Diagnostic Code 8522.  Additionally, the Board finds that the 
preponderance of the evidence is against the grant of a 
10 percent evaluation under Diagnostic Code 7122, as that 
contemplates that the veteran has arthralgia or other pain, 
numbness, or cold sensitivity in his feet, which has not been 
alleged either by the veteran or reported in the April 2001 
examination report.  The veteran has pain in his feet, which 
has been attributed to his pes planus, but such pain has not 
been attributed to the peripheral neuropathy.  Without a 
medical opinion attributing the veteran's pain in his feet to 
the peripheral neuropathy, the Board may not make such a 
determination.  The preponderance of the evidence is against 
a finding that the service-connected peripheral neuropathy of 
the right and left feet warrant any more than noncompensable 
evaluations.  See 38 C.F.R. § 4.124a, Diagnostic Code 8522.

The Board notes that the veteran's representative has 
asserted that the application of DeLuca v Brown, 8 Vet. 
App. 202 (1995) would provide a basis to grant a compensable 
evaluation.  However, the holding in DeLuca addresses 
disabilities of the musculoskeletal system.  The veteran's 
service-connected disabilities are disabilities of the 
peripheral nerves, and thus, DeLuca would not be applicable 
in the veteran's claims for increased evaluations.  

The veteran is competent to report his symptoms; however, to 
the extent that he has asserted he warrants higher 
evaluations, the medical findings do not support his 
assertions for a higher evaluation for the reasons stated 
above.  Again, the clinical findings reported in the April 
2001 VA examination report established that the peripheral 
neuropathy of the feet was only mildly disabling.  For the 
above reasons, the Board find that the preponderance of the 
evidence is against the veteran's claim that he warrants 
compensable evaluations for his service-connected 
disabilities, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

Accordingly, in view of the denial of entitlement to 
increased evaluations, the Board finds no basis upon which to 
predicate assignment of "staged" ratings pursuant to 
Fenderson, supra.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is in order.  The RO addressed this issue 
in its May 2002 statement of the case.  The Schedule for 
Rating Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2003), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the noncompensable evaluations for 
residuals of cold injury, peripheral neuropathy of the right 
foot and residuals of cold injury, peripheral neuropathy of 
the right foot are clearly contemplated in the Schedule and 
that the veteran's service-connected disabilities are not 
exceptional nor unusual such as to preclude the use of the 
regular rating criteria.  Referral in this instance is 
therefore not warranted because the evidence does not 
indicate that the service-connected disabilities have 
rendered the veteran's disability picture unusual or 
exceptional, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of regular schedular standards.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.

B.  New and material evidence

Pursuant to 38 U.S.C.A. §§ 7104(b), 7105(c), a decision by 
both the Board and the RO may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  The exception to this rule is described under 
38 U.S.C.A. § 5108, which provides that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the [Board] shall reopen the 
claim and review the former disposition of the claim."  
Therefore, once a rating decision has been issued, absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b), 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.  When determining 
whether the veteran has submitted new and material evidence 
to reopen a claim, consideration must be given to all the 
evidence since the last final denial of the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In Evans, the Court indicated 
that the newly presented evidence need not be probative of 
all the elements required to award the claim, but need only 
tend to prove each element that was a specified basis for the 
last disallowance.  Id. at 284.

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001, and the veteran's claim was filed in January 
2001.  See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.156(a) (2003)).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the record reflects that the RO found 
that new and material evidence had been presented to reopen 
the claim for service connection for bilateral pes planus.  
The issue of whether new and material evidence has been 
submitted to reopen a previously disallowed claim is a 
material issue.  Before the Board may reopen such a claim, 
the Board must find that new and material evidence has been 
presented.  See 38 U.S.C.A. § 5108; Barnett, 83 F. 3d 1380.  
The Board does not agree with the RO's finding that the 
veteran has submitted new and material evidence and will 
address its reasons and bases for this determination below.

At the time of the June 1977 Board decision, the evidence of 
record consisted of service medical records, VA examination 
reports, and the veteran's contentions that service 
connection for bilateral pes planus was warranted.  In the 
Board decision, it noted that the veteran had two periods of 
service and complained of feet pain during his first period 
of service and was treated with arch supports during his 
second period of service.  Additionally, the Board noted that 
a 1953 VA examination report showed that the veteran's pes 
planus had remained static.  In that examination report, the 
examiner stated the veteran's feet were flattened and that he 
had a slight inner bulge.  He added that the veteran's feet 
were congenitally flat.  He stated the veteran could jump up 
and down on his toes and that his feet were not painful on 
manipulation.  The Board concluded that flat feet were noted 
during both periods of service, which were essentially 
asymptomatic and, in the absence of disease or injury of the 
feet, were found to be static foot disabilities rather than 
acquired disorders.  That decision is final.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.

At the time of the June 1999 rating decision, the additional 
evidence that the veteran had submitted were two medical 
records from a private physician.  A February 1998 treatment 
report shows that the veteran was seen with complaints of 
fatigue in his arches, arch pain, heel pain, and difficulty 
walking.  Physical examination revealed a collapsed flat foot 
with loss of medial longitudinal arch.  The examiner stated 
there was pain throughout the plantar fascia.  He recommended 
arch supports.  In a February 1998 addendum, the private 
physician stated that the veteran had a flat foot condition, 
which was congenital and longstanding.  In the June 1999 
rating decision, the RO stated that the additional evidence 
submitted essentially duplicated evidence which was 
previously of record at the time of the June 1977 Board 
decision and thus did not constitute new and material 
evidence to reopen the claim.  The veteran did not appeal the 
rating decision, and it became final one year later.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The additional evidence received since the June 1999 rating 
decision are copies of service medical records, the April 
2001 VA examination report, and the veteran's contentions 
that he warrants service connection for bilateral pes planus.  

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not presented evidence since 
the June 1999 rating decision, which is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for bilateral pes planus.  
See 38 C.F.R. § 3.156(a).  In the June 1977 Board decision, 
it acknowledged that the veteran had been seen during both 
periods of service for flat feet.  At that time, the veteran 
had been diagnosed with congenital pes planus in the 1953 VA 
examination report.  At the time of the June 1999 rating 
decision, the additional evidence merely reaffirmed that the 
veteran had congenital pes planus.  Thus, at the time of the 
last denial, the evidence of record showed that the veteran 
complained of feet pain during both periods of service and 
had post service diagnoses of bilateral congenital pes 
planus, but there was no competent evidence of a nexus 
between the post service diagnosis and service.

The additional evidence associated with the veteran's current 
petition to reopen the claim does not provide any basis to 
reopen the claim.  The April 2001 examination report further 
confirms a fact that was already of record previously-that 
the veteran has bilateral congenital pes planus.  The service 
medical records were already of record at the time of the 
June 1977 Board decision and the June 1999 rating decision.  
Thus, these additional records associated with the claims 
file are cumulative and redundant of that which was of record 
at the time of the June 1999 rating decision and cannot 
constitute new and material evidence to reopen the claim for 
service connection for bilateral pes planus.  See id.  This 
additional evidence does not cure the defect of a lack of 
competent evidence of a nexus between the post service 
diagnosis of congenital pes planus and service.  

While the veteran asserts that bilateral pes planus either 
was incurred in or aggravated by service, he made those same 
arguments at the times of the prior Board and RO rating 
decisions and would not establish a basis to reopen the 
claim.  See id.; see also Reid v. Derwinski, 2 Vet. App. 312 
(1992).  Specifically, they are also cumulative and redundant 
of that which was of record at the time of the June 1999 
determination.

Therefore, based upon the above reasons, the Board finds that 
the evidence associated with the claims file since the June 
1999 rating decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for bilateral pes planus and, thus, 
cannot constitute new and material evidence.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, the petition to reopen such claim 
is denied.


	ORDER

A compensable evaluation for residuals of cold injury, 
peripheral neuropathy of the right foot is denied.

A compensable evaluation for residuals of cold injury, 
peripheral neuropathy of the right foot is denied.

The petition to reopen the claim for service connection for 
bilateral pes planus is denied.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



